                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JAMILA FRAZIER,                               )
                                              )
             Plaintiff,                       )
                                              )
      v.                                      )      Case No. 4:19 CV 02330 RWS
                                              )
GC SERVICES LIMITED                           )
PARTNERSHIP - DELAWARE, et al.,               )
                                              )
             Defendants.                      )


                           MEMORANDUM AND ORDER

      Plaintiff Jamila Frazier was employed by GC Services Limited Partnership

(“GC Services”) from March 2016 to March 2017. In her complaint, Frazier

brings claims for sex discrimination, hostile work environment, and race

discrimination in violation of Title VII, 42 U.S.C. § 2000e et seq.,

      GC Services moves to compel arbitration, arguing that Frazier signed a

Mutual Agreement for Dispute Resolution (“Agreement”) governing her claims.

Frazier argues that the Agreement is not a valid contract because GC Services

failed to establish that its signatory had authority to bind the company. Because I

find the Agreement to be a valid contract reserving threshold questions of

arbitrability for the arbitrator, I will grant GC Services’ motion to compel and will

dismiss this suit without prejudice.


                                          1
                                      Discussion

      The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., “reflects ‘a

liberal federal policy favoring arbitration.’” Torres v. Simpatico, Inc., 781 F.3d

963, 968 (8th Cir. 2015) (quoting AT & T Mobility LLC v. Concepcion, 553 U.S.

333, 339 (2011)). “[T]he FAA limits a district court’s initial role in any challenge

to an arbitration agreement to deciding whether ‘the making of the agreement for

arbitration or the failure to comply therewith’ is at issue.” MedCam, Inc. v.

MCNC, 414 F.3d 972, 974 (8th Cir. 2005) (quoting 9 U.S.C. § 4). The United

States Court of Appeals for the Eighth Circuit has refined this inquiry, requiring

me to ask “1) whether the agreement for arbitration was validly made and 2)

whether the arbitration agreement applies to the dispute at hand, i.e., whether the

dispute falls within the scope of the arbitration agreement.” Id.; see also Torres,

781 F.3d at 968–69. An arbitration agreement’s scope is interpreted liberally, with

any doubts resolved in favor of arbitration. MedCam, 414 F.3d at 975. A district

court should compel arbitration “unless it may be said with positive assurance that

the arbitration clause is not susceptible of an interpretation that covers the asserted

dispute.” Id. (internal quotations omitted).

The Validity of the Agreement

      First, I must ask whether the arbitration agreement was validly made—an

inquiry governed by state contract law. Shockley v. PrimeLending, 929 F.3d 1012,


                                           2
1017 (8th Cir. 2019); see also Robinson v. Title Lenders, Inc., 364 S.W.3d 505,

515 (Mo. 2012). “If a valid and enforceable arbitration agreement exists under

state-law contract principles, any dispute that falls within the scope of that

agreement must be submitted to arbitration.” Torres, 781 F.3d at 968 (citing Faber

v. Menard, 367 F.3d 1048, 1052 (8th Cir. 2004)). The Agreement contains a

choice-of-law provision stating that Texas law shall apply. Yet I must consider

Missouri law to determine whether or not the Agreement is valid because this is

where Frazier worked for GC Services.

      Parties can choose to include a delegation provision —“an agreement to

arbitrate threshold issues concerning the arbitration agreement”—in their contract.

Soars v. Easter Seals Midwest, 563 S.W.3d 111, 114 (Mo. 2018) (quoting Rent-A-

Center, West, Inc. v. Jackson, 561 U.S. 63, 68 (2010)). These threshold issues

“may include determining the validity of the arbitration agreement itself.”

Shockley, 929 F.3d at 1018 (citing Rent-A-Center, 561 U.S. at 69). “A delegation

provision is an additional, severable agreement to arbitrate threshold issues that is

valid and enforceable unless a specific challenge is levied against the delegation

provision.” State ex rel. Pinkerton v. Fahnestock, 531 S.W.3d 36, 50 (Mo. 2017).

      Missouri law requires (1) offer, (2) acceptance, and (3) consideration to form

a valid and enforceable contract. See Baker v. Bristol Care, Inc., 450 S.W.3d 770,

774 (Mo. 2014). An offer is made when the person receiving the offer would


                                           3
“reasonably believe that an offer has been made.” Jackson v. Higher Educ. Loan

Auth., 497 S.W.3d 283, 288 (Mo. Ct. App. 2016) (internal quotation omitted). A

valid offer includes the ability to accept through some affirmative words or action.

Id. at 289. Acceptance occurs when the person receiving the offer assents to the

offer in a “positive and unambiguous” manner. Katz v. Anheuser-Busch, Inc., 347

S.W.3d 533, 545 (Mo. Ct. App. 2011). Finally, consideration involves “a promise

to do something or refrain from doing something, or the transfer of something of

value to the other party.” Shockley, 929 F.3d at 1017–18 (citing Baker, 450

S.W.3d at 774).

      In this case, it is clear that there is offer, acceptance, and consideration.

Frazier signed the Agreement. Trenda Loucks, GC Services’ Assistant Vice

President of Human Resources, signed the Agreement on behalf of GC Services.1

In signing the Agreement, both Frazier and GC Services promised to resolve any

work-related disputes between them through arbitration in consideration of both

parties waiving any right to pursue their claims in court. A mutual promise

between an employee and an employer to arbitrate employment disputes is valid

consideration to create an enforceable bilateral contract. Jimenez v. Cintas Corp.,


      1
        Frazier takes issue with Loucks’ handwriting, arguing that her title appears
to be “AUP of HR, a term that is not generally understood by people outside of
Defendant’s organization.” (Doc. #14 at 2). However, Loucks’ declaration makes
clear that her position was “AVP of HR” (Assistant Vice President of Human
Resources) at the time the agreement was signed. (Doc. #17-1).

                                           4
475 S.W.3d 679, 685–86 (Mo. Ct. App. 2015). Because the Agreement contains a

mutual promise to arbitrate, it is a valid contract.

      Frazier’s only argument is that GC Services did not accept the contract

because GC Services does not prove that Loucks had authority to bind GC Services

to the Agreement. This argument fails. In Missouri, a principal is responsible for

the agreements of its agent who acts with authority—either actual authority (which

can be express or implied) or apparent authority. Pitman Place Dev., LLC v.

Howard Invs., LLC, 330 S.W.3d 519, 527 (Mo. Ct. App. 2010). Actual authority

is created by a principal’s manifestations to its agent; in particular, “[e]xpress

authority is created when the principal explicitly tells the agent what to do.”

United Missouri Bank, N.A. v. Beard, 877 S.W.2d 237, 241 (Mo. Ct. App. 1994).

      Loucks had actual express authority to bind GC Services. (See Doc. #8-1;

Doc. # 17-1). According to Loucks’ sworn declaration, GC Services expressly

gave her authority to enter into arbitration agreements on behalf of the company.

Loucks says that a Senior Vice President for GC Services “told me that I should

sign these agreements on behalf of GC Services, and that it would be a part of my

job duties to do so.” (Doc. #17-1 at ¶ 6). This clear instruction creates actual

authority in Loucks to bind GC Services. Thus, I find the Agreement’s delegation

provision to be a validly made contract.

The Scope of the Agreement


                                           5
      Second, I must ask whether the arbitration agreement applies to the dispute

at hand. In relevant part, the Agreement states:

      1. All Disputes Must be Arbitrated. It is the intent of the parties
      hereto that all legally cognizable disputes between them that cannot be
      resolved to the parties’ satisfaction through use of the Company’s
      personnel policies[] must be resolved by final and binding arbitration.
      Claims subject to arbitration include all legally cognizable claims in
      the broadest context and include, but are not limited to, any dispute
      about the interpretation, applicability, validity, existence,
      enforcement, or extent of arbitrability of or under this Agreement, and
      any claim arising under any federal, state, or local statute . . .
      includ[ing] . . . any claim of employment discrimination in any
      alleged form. . . . The parties jointly agree neither may file any
      lawsuit to resolve any dispute between them[,] but Individual may file
      a complaint with any federal, state, or other governmental
      administrative agency, regarding any perceived infringement of any
      legally protected rights.

(Doc. #8, Ex. A-1, at § 1 (emphasis added)). Moreover, the parties explicitly

adopted the Judicial Arbitration and Mediation Service (“JAMS”) Employment

Arbitration Rules & Procedures. These procedures demand that threshold

questions of arbitrability “shall be resolved exclusively by final and binding

arbitration administered by JAMS.” (Id. at§ 2). Thus, this dispute falls within the

scope of the arbitration agreement.2

Dismiss or Stay



      2
         Even if the validity of the arbitration agreement was not a question for the
arbitrator, the Agreement makes clear that “any claim of employment
discrimination in any alleged form” should be sent to arbitration.


                                          6
       GC Services asks me to dismiss the action after compelling arbitration—or,

alternatively, to enter a stay.3 The FAA states that a federal district court, after

referring an issue to arbitration, “shall on application of one of the parties stay the

trial of the action . . . .” 9 U.S.C. § 3. Thus, “[t]he FAA generally requires a

federal court to stay an action pending an arbitration, rather than to dismiss it.”

Green v. SuperShuttle Intern., 653 F.3d 766, 769 (8th Cir. 2011). However,

“district courts may, in their discretion, dismiss an action rather than stay it where

it is clear the entire controversy between the parties will be resolved by

arbitration.” Id. at 769–70. Once it is determined that the entire action is

arbitrable, there is no “trial of the action” to stay. Since it is clear that all issues are

arbitrable here, I will dismiss Frazier’s claims without prejudice. See Iappini v.

Silverleaf Resorts, Inc., 116 F. Supp. 3d 932, 943 (E.D. Mo. 2015) (“[W]here all

the claims against all parties are subject to arbitration, dismissal of the action is

proper.”) (citing Stifel, Nicolaus & Co. v. Freeman, 924 F.2d 157, 158 (8th Cir.

1991)) .

       Accordingly,

       IT IS HEREBY ORDERED Defendant GC Services’ motion to compel

arbitration [7] is GRANTED, and plaintiff must submit her claims to arbitration.




       3
           Frazier does not address whether a stay or a dismissal is proper.

                                             7
      IT IS FURTHER ORDERED that Plaintiff Frazier’s claims will be

dismissed without prejudice.

      A separate Order of Dismissal is entered this same date.


                                      _________________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this 14th day of November, 2019.




                                         8
